                         Case 2:20-cv-00029-APG-BNW Document 11 Filed 01/28/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   SYB, LLC dba Golden Heart Senior Care

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                10
                11       KALIAH BURNETT,

                12                     Plaintiff,                        Case No. 2:20-cv-00029-APG-BNW

                13               vs.
                                                                         STIPULATION AND ORDER TO
                14       GTLV LLC, dba GOLDEN HEART SENIOR               EXTEND DEADLINE TO FILE
                         CARE, a domestic Limited-Liability              ANSWER OR OTHERWISE RESPOND
                15       Company; DOES 1 through 20, inclusive;          TO PLAINTIFF’S COMPLAINT
                         ROE CORPORATIONS, 1 through 20,
                16       inclusive,                                      (Second Request)

                17                     Defendants.

                18
                                IT IS HEREBY STIPULATED by and between the parties, through their respective
                19
                         counsel, that Defendant SYB, LLC dba Golden Heart Senior Care, misnamed as GTLV LLC
                20
                         (“Defendant”) shall have up to and including Tuesday, February 11, 2020, in which to answer or
                21
                         otherwise respond to Plaintiff Kaliah Burnett’s Complaint. This stipulation is submitted and
                22
                         based upon the following:
                23
                                1.     This is the second request for an extension of time for Defendant to answer or
                24
                         otherwise respond to Plaintiff’s Complaint.
                25
                26
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-00029-APG-BNW Document 11 Filed 01/28/20 Page 2 of 2




                     1            2.       That such an extension is necessary because the parties require further time to

                     2   evaluate whether the claims raised in the pending Complaint may be resolved prior to the filing of

                     3   Defendant’s responsive pleading.

                     4            3.       This request is made in good faith and not for the purpose of delay.

                     5            Dated this 28th of January, 2020.

                     6   KANG & ASSOCIATES, PLLC                                 JACKSON LEWIS P.C.

                     7
                     8   /s/ Patrick W. Kang                                     /s/ Daniel I. Aquino
                         Patrick W. Kang, Esq., Bar No. 10381                    Deverie J. Christensen, Bar No. 6596
                     9   Kyle R. Tatum, Esq., Bar No. 13264                      Daniel I. Aquino, Bar No. 12682
                         6480 W. Spring Mountain Road, Suite 1                   300 S. Fourth Street, Suite 900
                10       Las Vegas, Nevada 89146                                 Las Vegas, Nevada 89101

                11       Attorney for Plaintiff                                  Attorneys for Defendant
                         Kaliah Burnett                                          SYB, LLC dba Golden Heart Senior Care
                12
                13
                14
                15                                                      ORDER

                16                IT IS HEREBY ORDERED that the deadline for Defendant to answer or otherwise

                17       respond to Plaintiff’s Complaint is extended to and including Tuesday, February 11, 2020.

                18                Dated this       day of January, 2020.
                                                     IT IS SO ORDERED
                19
                20                                   DATED: January 30, 2020
                                                                         District Court Judge

                21
                22
                         4818-6059-3587, v. 1        __________________________________________________
                23
                                                     BRENDA WEKSLER
                24                                   UNITED STATES MAGISTRATE JUDGE
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                             2
    Las Vegas
